Citation Nr: 0027032	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  93-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of Chapter 35, Title 38, United States 
Code (Chapter 35 benefits).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
January 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1992 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking entitlement to 
Chapter 35 benefits on behalf of his son.  That issue, as 
well as several other issues which have since been fully 
adjudicated by the Board, were properly developed for appeal.

The case was previously before the Board in August 1995 and 
was remanded to the RO for additional evidentiary 
development.  The case came before the Board a second time in 
November 1999.  At that time, the Board resolved several 
other issues on appeal, denying a claim of clear and 
unmistakable error in a March 1970 rating decision; denying 
an evaluation greater than 60 percent for post-operative 
hypoparathyroidism; and granting a total disability rating 
due to individual unemployability, effective from December 6, 
1991 through August 21, 1997.  The Board also remanded the 
remaining issue regarding entitlement to Chapter 35 benefits 
for the RO's further consideration.  Following compliance 
with the Board's directives on Remand, the case is once again 
returned to the Board.


FINDINGS OF FACT

1.  The Board previously determined that the veteran was 
precluded from obtaining and retaining substantially gainful 
employment due to his service-connected disabilities from 
April 1990 to August 21, 1997, and that his claim for a total 
disability rating based on individual unemployability was 
received on December 6, 1991.  

2.  The Board also previously determined that for the period 
beginning August 22, 1997 the evidence did not demonstrate 
that the service-connected hypoparathyroidism disorder, alone 
or in combination with other service connected disorders, 
precluded substantially gainful employment.

3.  The medical evidence of record clearly establishes that 
the veteran's service connected hypoparathyroidism was 
subject to improvement, and that his total disability was not 
permanent.


CONCLUSION OF LAW

The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 U.S.C.A. §§ 3500, 3501, (West 1991 & Supp. 
2000); 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction above, in November 1999, the 
Board granted the veteran a total disability rating due to 
individual unemployability, effective from December 6, 1991 
through August 21, 1997.  All of the medical evidence 
relating to that determination was reported in detail within 
that Board decision.  In order to adjudicate the present 
claim it is necessary that some of that pertinent evidence be 
repeated in this decision and some of the prior procedural 
history reviewed.

In particular, in November 1999, the Board determined that a 
60 percent rating for the veteran's service connected 
hypoparathyroidism had been in effect since a March 1970 
rating decision, based on findings that the veteran was 
essentially asymptomatic, although on a medication regimen to 
eliminate tetany and for situational anxiety, and that 
decision was adequately supported by the evidence of record 
at that time.  The Board also determined that the residuals 
of postoperative hypoparathyroidism were manifested primarily 
by easy fatigability and intermittent symptoms of tingling 
and were well controlled with medication and vitamin 
supplements; marked neuromuscular excitability (as 
demonstrated by muscle spasms or tetany), cataract, or 
increased intracranial pressure were not shown by the medical 
evidence.  Finally, the Board determined that the veteran was 
precluded from obtaining and retaining substantially gainful 
employment due to his service-connected disabilities from 
April 1990 to August 21, 1997, and that his claim for a total 
disability rating based on individual unemployability was 
received on December 6, 1991.  

In finding the veteran unemployable for that specific period 
of time, the Board relied on the following medical evidence:

It was noted that in an April 1990 private clinic record that 
the veteran was taking Librium, although no abnormal 
psychiatric complaints or abnormal clinical findings were 
reported.  In June 1990, a physician reported that the 
physical examination was essentially normal and indicated 
that the veteran could play 18 holes of golf regularly with 
no strain.  

A private medical report shows that the veteran underwent a 
general medical examination in August 1990.  No significant 
physical abnormalities were found.  He gave a history of 
postoperative hypoparathyroidism and mental problems.  The 
impressions were hypoparathyroidism, emotional "mobility" 
probably secondary to hypoparathyroidism, and hypertension.  
Another August 1990 private medical record indicates that the 
veteran's hypoparathyroidism was stable.  

In a September 1990 outpatient record, another private 
physician reported that the veteran was doing better, 
diagnosing situational anxiety and depression and indicating 
that the veteran was taking Librium and Elavil.  

A private medical report shows that the veteran underwent a 
psychological evaluation in October 1990; the report was 
received by the RO in June 1996, along with other records 
from the Social Security Administration (SSA).  The 
psychologist stated that the veteran's service-connected 
hypoparathyroid disability "appears to have a major impact 
on his behavior."  His capacity to cope with stress in a 
vocational setting was felt to be insufficient for adaptive 
coping.  The Axis I diagnoses were organic mental disorder, 
not otherwise specified (NOS) (bipolar disorder mixed related 
to organic condition); impulse control disorder NOS; anxiety 
disorder NOS (rated to organic condition); and insomnia 
disorder related to known organic factor.

Another SSA document reveals that the veteran's case was 
reviewed by a physician in November 1990 who found that the 
veteran had an organic affective disorder precipitated by 
hypoparathyroidism and possibly displaying a pre-morbid 
personality disorder.  The examiner concluded that the 
veteran was able to do both simple and detailed tasks, but 
would have difficulty with extended concentrating and setting 
realistic goals.  The examiner concluded that the veteran 
would interrupt his work week occasionally with his symptoms 
and that those same symptoms would be distressing to co-
workers.  The physician noted that it was unlikely that the 
veteran's symptoms would appear before the public.

A report from Edward C. Gilbert, M.D., dated in February 
1991, is to the effect that he treated the veteran in the 
late 1960's, that the veteran had postoperative 
hypoparathyroidism, and that the residuals of this condition 
should be evaluated 100 percent disabling under diagnostic 
code 7905.

A letter from Donald C. Blackmon, M.D., in February 1991 
referred to the veteran's reported difficulty thinking, 
inability to concentrate, and some degree of depression.  Dr. 
Blackmon noted that mental changes that can be associated 
with the hypocalcemia of hypoparathyroidism include 
irritability, depression, and psychosis.  He indicated, 
however, that he was incapable of making such diagnoses, 
since he wasn't a psychiatrist.  

Further, a private psychologist, in May 1991, also noted that 
hypoparathyroidism can result in personality changes.  He 
indicated, however, that it was difficult to determine 
whether the veteran's personality changes were caused by the 
loss of his parathyroid glands, noting that he was not a 
specialist in that area.  

In a letter dated in May 1991, Romulo P. Navarro, M.D., after 
reviewing the veteran's chart and records, concluded that 
"it would be very difficult for [the veteran] to have 
gainful employment."  

The veteran underwent a VA medical examination in June 1991 
to determine the severity of his postoperative 
hypoparathyroidism.  The diagnoses were hypertension, 
currently well controlled; past history of a parathyroid 
adenoma; surgically induced hypoparathyroidism following 
adenoma excision; and no clinical evidence of tetany or 
neuromuscular activity manifestations.  The veteran was 
described as being in excellent medical condition.  

A report from Louis Umile Pulicicchio, M.D., dated in 
September 1991, is to the effect that the veteran had a 
history of tetany and neural excitability that produces 
industrial incapacity, and that the postoperative 
hypoparathyroidism should be rated 100 percent disabling.

On December 6, 1991, an informal claim for a total disability 
rating based on individual unemployability was received from 
the veteran.  In a formal application for increased 
compensation based on unemployability received in January 
1992, the veteran reported that he had last worked full time 
in March 1990.  He gave a history of work experience as a 
self-employed advertising newspaper manager and noted that he 
had a college education.

The veteran underwent a medical examination at a VA medical 
facility in May 1992.  He gave a history of residuals of 
postoperative hypoparathyroidism, including episodes of 
tetany.  He was reported to have difficulty with stress.  The 
diagnoses were status postoperative hypoparathyroidism with 
resultant disturbance of calcium and potassium mechanisms, 
and multiple episodes of tetany.  The examiner noted that the 
veteran did not currently have difficulty with 
hyperthyroidism or with a thyroid adenoma, but that he was 
permanently disabled and was totally unemployable due to 
postoperative hypoparathyroidism.  He did state that the 
veteran's hypoparathyroidism was then in remission, but was 
"quite capable of flaring up," producing symptoms of 
tetany.  

An August 1992 letter from a VA physician notes that the 
veteran had been seen several years ago for postoperative 
hypoparathyroidism.  It was noted that this condition was 
permanent and required treatment, although it might not be 
100 percent disabling.

Various medical literature was received in the 1990's 
concerning the nature and effects of postoperative 
hypoparathyroidism.

The veteran and his wife testified at a hearing in April 
1993.  The testimony was to the effect that the veteran's 
postoperative hypoparathyroidism was more severe than 
currently evaluated, that the manifestations of this 
condition prevented the veteran from obtaining and 
maintaining gainful employment, that the May 1970 RO rating 
decision contained CUE for assigning a 60 percent rating for 
postoperative hypoparathyroidism and that a 100 percent 
rating should have been assigned at that time, and that this 
condition was permanently totally disabling.

A letter from R. L. Lavine, M.D., dated in July 1994 is to 
the effect that the veteran had postoperative 
hypoparathyroidism that is permanent and requires treatment 
with continuous medications, including vitamin D, calcium, 
and magnesium.

A statement from the veteran's wife dated in September 1994 
is to the effect that the veteran's postoperative 
hypoparathyroidism was more severe than currently evaluated 
and that the symptoms of this condition prevented the veteran 
from obtaining and maintaining gainful employment.

A letter from Dr. Blackmon dated in September 1994 is to the 
effect that the veteran had postoperative hypoparathyroidism 
that was potentially life threatening and manifested by 
symptoms of irritability, depression, and possible episodes 
of psychosis, as well as occasional muscle spasms and facial 
grimacing episodes.  It was noted that the veteran would 
required vitamin D, calcium, and magnesium supplementation 
forever in order to prevent his demise from residuals of 
postoperative hypoparathyroidism.

A number of documents were received from the SSA in 1996.  
Those documents included a decision by the SSA awarding the 
veteran disability benefits in 1991, effective from 1990, 
based on a primary diagnosis of organic mental disorder and a 
secondary diagnosis of postoperative hypoparathyroidism.

In April 1996, a VA medical facility notified the RO that the 
veteran had canceled a scheduled social and industrial 
survey.  The survey had been requested by the Board in the 
August 1995 Remand of the case to the RO.

In 1997, the veteran underwent various VA medical 
examinations pursuant to a remand of the case to the RO by 
the Board in order to determine the extent and severity of 
the postoperative hypoparathyroidism, to include any claimed 
associated medical problems, such as impotency, hypertension, 
osteoporosis, and psychiatric disability.  At a VA 
psychiatric examination in August 1997 the veteran reported 
that he had worked in a family paper business until 1990 when 
he sold the business, and that he had been unemployed since 
1990.  He gave a history of symptoms of depression in 1993 
and indicated that he was hospitalized for several days due 
to suicidal ideation.  He stated that this condition was due 
to stress related to his business and marital problems.  He 
denied any psychiatric problems at the time of the 
examination, indicating that he was doing much better.  On 
examination, the veteran was alert and oriented to place, 
person, time, and situation.  His mood was good; his affect 
was euthymic.  His speech was of normal rate and rhythm and 
his thought process and content were logical and coherent.  
There was no looseness of association, flight of ideas, 
tangentiality, or circumstantiality.  The veteran denied any 
auditory or visual hallucinations.  There were no delusions 
or paranoia.  He was able to think in abstract terms.  His 
insight and judgment were good.  The veteran denied any 
suicidal or homicidal ideations.  His immediate, recent, and 
remote memory were all grossly intact.  The Axis I diagnosis 
was major depression, single episode, severe with suicidal 
ideations by history, now in full remission.  The examiner 
assigned a Global Assessment of Functioning score of 75, with 
the highest score over the past year of 80, noting that the 
veteran was functioning very well and exhibited no more than 
slight impairment in social or occupational functioning.  He 
noted that any symptoms were transient and an expectable 
reaction to the veteran's stressors.  He commented further 
that he found no current psychiatric disorder or problems at 
that time.  

In October 1997, the veteran underwent a VA compensation 
examination.  The claims folders were available at the time 
of the examination and were reviewed by the examiner.  The 
veteran reported occasional mild symptoms of tingling, but 
stated that he had not had any severe cramps or tetany since 
1989.  The episode of tetany in 1989 was the result of the 
veteran's intentionally stopping his medication in order to 
prove that he would develop tetany if he stopped taking the 
medication.  He reported that he found it difficult to work 
full time and that he had decided to retire early.  The 
review of systems was remarkable only for complaints of 
tiredness and intermittent tingling sensation in the 
extremities; it was otherwise completely negative.  The 
veteran's blood pressure was 152/91.  His pupils were equal 
and reactive to light; extraocular movements were intact; and 
funduscopic examination was benign without evidence of 
cataracts.  There were no masses or lymphadenopathy found on 
examination of the neck.  There was a well-healed surgical 
scar of the neck.  The chest was clear to auscultation.  
Cardiovascular examination showed a regular rhythm, normal S1 
and S2, no S3 or S4 gallops, and no murmurs or rubs.  There 
were active bowel sounds.  His abdomen was nontender without 
evidence of guarding or rebound.  There was no 
hepatosplenomegaly identified.  There was no edema or 
cyanosis of the extremities.  No significant neurological 
deficits were found.  Various laboratory studies were 
performed and a bone density scan was obtained.  The examiner 
concluded that the veteran had had primary 
hyperparathyroidism secondary to a parathyroid adenoma, and 
that the adenoma was removed and that he now had 
postoperative hypoparathyroidism.  The physician stated that 
the veteran's symptoms were intermittent and mild, although 
there were currently no signs or symptoms of hypocalcemia.  
He commented further that he found no evidence of any 
additional complications that were related to the 
hypoparathyroidism.  

The examiner who conducted the above VA medical examination 
noted that the veteran was dependent on medication to avoid 
hypocalcemia and the resultant tetany, and to sustain his 
life.  It was noted that the veteran was treated with calcium 
supplements in the form of Neocalglucon hypocalcemia (with no 
Chvostek sign, no Trousseau sign, and no tongue 
fasciculations).  His serum calcium, including an ionized 
calcium, was within normal limits.  The examiner noted that 
everything seemed to indicate that after the veteran's 
initial severe tetany in the postoperative period his 
condition had been well controlled with medication.  The 
examiner noted that the veteran had the inconvenience of 
having to take life-long medication and that he was dependent 
on it to avoid symptoms.  The veteran also needed to check 
his serum calcium periodically to adjust the medication as 
needed.  It was noted that the bone density scan showed 
certain abnormalities, specifically decreased bone density at 
the radial diaphysis as well as Ward's region.  One of these 
sites, the radial diaphysis, met the criteria for 
osteoporosis.  Other sites were within normal limits, and one 
of them, the trochanteric region, was actually almost 2 
standard deviations above the normal mean.  A review of 
medical literature revealed that a recent study had showed 
that bone marrow mineral density in chronic 
hypoparathyroidism could be actually increased.  The examiner 
concluded that there was no evidence to link the osteoporosis 
at the radial diaphysis with the chronic hypoparathyroidism.  
If anything, based on the available medical literature, the 
examiner would have to attribute the increase in bone density 
that the veteran had in the trochanteric region to the 
hypoparathyroidism.  It was noted that the veteran had easy 
fatigability that could be due to the hypoparathyroidism, and 
that this would affect his ability to work and perform work 
to the best of his ability.  The examiner concluded that the 
veteran had postoperative hypoparathyroidism that was 
complete and permanent and would always require medication.  
The condition was well controlled now with the calcium and 
vitamin D supplementation, and the symptoms the veteran 
experienced were intermittent and mild.  

All of the above reported medical evidence was previously 
reported by the Board in its November 1999 decision and 
remand.  Based on the above evidence, particularly the 1997 
examination findings, the Board determined that the veteran 
was entitled to a total disability rating as of December 6, 
1991, the date of claim, but was no longer so entitled as of 
August 21, 1997, the date of most recent VA psychiatric 
examination.  At the time of that examination and at the time 
of VA examination in October 1997, impairment due to the 
veteran's service connected disorder was shown to be minimal.

The Board notes that no new medical evidence has been added 
to the claims folder since the Board's November 1999 decision 
and remand.  The only new material added to the claims folder 
since that time are related to the veteran's contentions.  In 
this regard, the veteran now contends that his son was a full 
time college student on December 6, 1991 (the date on which 
his entitlement to a total disability rating due to 
individual unemployability began).  The veteran notes that 
his son graduated from college in 1992 and then attended law 
school for the next three years.  The veteran argues that as 
he was entitled to a total disability rating due to 
individual unemployability during this period of time that 
his son was attending school, he should also be entitled to 
Chapter 35 benefits.

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran has a permanent total service-connected disability.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(1999). 

The Board notes that total disability exists when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1999).  Total disability may or may not be permanent.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b) (1999).  Diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.327(b)(2)(iii) (1999).

In assessing whether or not the veteran's total disability 
was permanent, the Board has reviewed all of the medical 
evidence of record.  Having done so, the Board notes that it 
is true that the veteran's hypoparathyroidism is a permanent 
condition, as it is not a condition that may be totally cured 
and it will always require treatment by medication.  However, 
the veteran has clearly confused in his contentions the 
permanence of his service connected disorder as opposed to 
the permanence of the level of disability caused by that 
disorder.  The Board specifically finds that while the 
disorder is permanent, the level of disability it causes is 
not permanent.  More specifically, the Board finds that the 
veteran's service connected disorder of hypoparathyroidism 
has not resulted in a permanent total disability.

In so finding, the Board notes that the medical evidence of 
record clearly shows that the veteran's service connected 
disorder was subject to improvement.  Such was the basis of 
the prior findings by the Board that the veteran was subject 
to total disability rating due to individual unemployability 
from December 6, 1991 to August 21, 1997.  While there was 
medical evidence of record supporting the veteran's claim of 
total disability prior to August 21, 1997, there was no such 
evidence submitted subsequent to that date.  The fact that 
the veteran's condition was significantly improved upon VA 
examination in 1997 was the basis for the finding that, as of 
that date, he was not longer precluded from substantially 
gainful employment by reason of his service-connected 
disabilities and, therefore, did not warrant a total 
disability rating.  Logically, it necessarily follows that as 
the veteran was determined to no longer be totally disabled, 
he did not have the prerequisite permanent total disability 
so as to qualify for benefits under Chapter 35.

As for the veteran's contentions that he has been adjudged to 
have been totally disabled from December 6, 1991 until August 
22, 1997, during which time his son was attending school, 
such contentions are not controlling in this case.  Even 
though these contentions are true, they fail to meet the 
statutory criteria for eligibility for Chapter 35 benefits.  
A permanent total disability is required.  The evidence of 
record establishes that the veteran was not permanently 
totally disabled.

Accordingly, the claim must be denied, as the veteran does 
not satisfy the threshold requirements for educational 
assistance under Chapter 35, Title 38, United States Code.  



ORDER

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of Chapter 35, Title 38, United States 
Code (Chapter 35 benefits), is denied.


		
	NANCY R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

